DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	IDS filed 8/10/2021, 6/29/2021, and 9/10/2020 are being considered by the examiner. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
"a combination module configured to determine", "a sequencing module configured to sequence", "an operation module configured to sequentially rotating" in clam 9;
"a range determining unit configured to determine", "a combination determining unit configured to determine" in claim 10;
"a capacity determining unit configured to determine", "a selectin unit configured to calculate" in claim 12; and 
"a combination optimizing module configured to supplement" in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1, 6, 9-12, and 17 are objected to because of the following informalities: 
Claim 1 recites, "rotating operation of outdoor units." The examiner suggest, "rotating operation of the outdoor units."
Claim 6 recites, "according to the priority preset strategies [line 6]." The examiner suggests, "according to the priority
Claim 9 recites, "the outdoor unit [line 8]." The examiner suggest, "the outdoor units."
Claim 10 recites, "the outdoor unit [lines 4 and 6]." The examiner suggest, "the outdoor units."
Claim 11 recites, "the outdoor unit [lines 2 and 5]." The examiner suggest, "the outdoor units."
Claim 12 recites, "is within the range of a total capacity [line 9]." The examiner suggests, "is within a range of a total capacity."
Claim 17 recites, "A MSAC system [line 1]." The examiner suggests, "A MSAC (multiple-split air conditioning) system."
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 9, 15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin [CN 101178192 A] (Translation and Numbering provided herein).

With regard to claim 1, Jin teaches a method of combining outdoor units and rotating operation of outdoor units ("a plurality of compressors … one or more of them are combined with each other … The combination is sequentially changed along the arrangement direction of the plurality of compressors [par. 3]"), comprising:
determining a plurality of combination manners of the outdoor units ("in order to satisfy the required load capacity, when the two constant speed compressors R are combined, that is, when the the first compressor 300a and the second compressor 300b are operated, the second compressor 300b and the third compressor 300c are passed after a predetermined time elapses. Run in combination. Then, when the predetermined time has elapsed, the third compressor 300c and the fourth compressor 300d, the fourth compressor 300d and the fifth compressor 300e, the fifth compressor 300e, the sixth compressor 300f, and the sixth compressor are sequentially combined. 300f and the first compressor 300a are operated [par. 105]"), according to a capacity of an indoor unit currently turned on ("the control unit 700 combines the plurality of constant speed compressors R in accordance with the cooling and heating load during the operation of the indoor unit 100 [par. 81]") and a capacity of each of the outdoor units ("the constant speed compressor R is a scroll compressor having a predetermined load capacity [par. 79]" and "in order to satisfy the required load capacity, when the two constant speed compressors R are combined [par. 105]"); 
sequencing the plurality of combination manners in priority ("in order to satisfy the required load capacity, when the two constant speed compressors R are combined, that is, when the first compressor 300a and the second compressor 300b are operated, the second compressor 300b and the third compressor 300c are passed after a predetermined time elapses. Run in combination. Then, when the predetermined time has elapsed, the third compressor 300c and the fourth compressor 300d, the fourth compressor 300d and the fifth compressor 300e, the fifth compressor 300e, the sixth compressor 300f, and the sixth compressor are sequentially combined. 300f and the first compressor 300a are operated [par. 105]"), according to priority strategies ("combinations are sequentially changed at predetermined time intervals, thereby alternately operating a plurality of compressors [par. 5];" where the first combination is compressor 300a and compressor 300b as shown in [par. 105]); and 
sequentially rotating the outdoor units to operate, based on the sequenced combination manners ("the plurality of constant speed compressors R are sequentially changed and combined in a predetermine time interval at a predetermine time interval so that the plurality of uniform speed compressors R are alternately operated [par. 82]").

With regard to claim 7, Jin teaches the method according to claim 1, wherein the rotating the outdoor units to operate, based on the sequenced combination manners comprises: 
sequentially operating each of the outdoor units in each of the combination manners according to a sequence, wherein an operation duration of each outdoor unit is a preset duration ("in order to satisfy the required load capacity, when the two constant speed compressors R are combined, that is, when the the first compressor 300a and the second compressor 300b are operated, the second compressor 300b and the third compressor 300c are passed after a predetermined time elapses. Run in combination. Then, when the predetermined time has elapsed, the third compressor 300c and the fourth compressor 300d, the fourth compressor 300d and the fifth compressor 300e, the fifth compressor 300e, the sixth compressor 300f, and the sixth compressor are sequentially combined. 300f and the first compressor 300a are operated [par. 105]"); and 
after the plurality of combination manners have been completed in operation, sequentially operating each of the outdoor units in each of the combination manners again and continuing such cycle until shutdown ("inverter compressor I and the second compressor 300b are started … After the combination of the inverter compressor 1 and the fifth compressor 300e, the inverter compressor 1 and the second compressor 300 are again operated in combination, thereby causing the uniform compressor R to alternately operate [par. 117];" where the teachings of operating again in combination to alternately operate are the same as presented in [par. 105]).

With regard to claims 9 and 15, Jin teaches claims 1 and 7 above. Claims 9 and 15 recite limitations having the same scope as those pertaining to claims 1 and 7, respectively; therefore, claims 9 and 15 are rejected along the same grounds as claims 1 and 7. 

With regard to claim 17, Jin teaches a MSAC system, comprising the device of combining outdoor units and rotating operation of outdoor units according to claim 9 ("A multi-stage compression air conditioner [par. 3]" and claim 9 presented above).

With regard to claim 18, Jin teaches a combination and rotating operation device of outdoor units, comprising: 
a memory; and a processor coupled to the memory, wherein the processor is configured to perform the method of combining outdoor units and rotating operation of outdoor units according to claim 1 based on instructions stored in the memory (see claim 1 above and "The plurality of uniform speed compressors R arranged as described above are regulated and operated by the control unit 700 [par. 81];" where in order for a control unit 700 to perform the regulating and operating, a processor and memory are used).

With regard to claim 19, Jin teaches a non-transitory computer-readable storage medium on which a computer program is stored, wherein the program when executed by a processor implements the method of combining outdoor units and rotating operation of outdoor units according to claim 1 (see claim 1 above and "The plurality of uniform speed compressors R arranged as described above are regulated and operated by the control unit 700 [par. 81];" where in order for a control unit 700 to perform the regulating and operating, a processor and storage medium are used).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jin (as presented in the rejection under 35 U.S.C. 102(a)(1) above) in view of Ushijima [U.S. Pub. 2016/0161165].

With regard to claim 2, Jin teaches the method according to claim 1, wherein the determining the plurality of combination manners of the outdoor units, according to the capacity of the indoor unit currently turned on and the capacity of each of the outdoor units comprises:
determining a total capacity of outdoor units according to the capacity of the indoor unit currently turned on ("the control unit 700 combines the plurality of constant speed compressors R in accordance with the cooling and heating load during the operation of the indoor unit 100 [par. 81]" and "the constant speed compressor R is a scroll compressor having a predetermined load capacity [par. 79]" and "When the load capacity cannot be satisfied by one compressor 300, it is combined with other compressors 300 to operate, thereby satisfying the necessary load capacity [par. 104]"); and 
determining the plurality of combination manners of the outdoor units, according to the total capacity of the outdoor units and the capacity of each of the outdoor units ("the constant speed compressor R is a scroll compressor having a predetermined load capacity [par. 79]" and "in order to satisfy the required load capacity, when the two constant speed compressors R are combined, that is, when the the first compressor 300a and the second compressor 300b are operated, the second compressor 300b and the third compressor 300c are passed after a predetermined time elapses. Run in combination. Then, when the predetermined time has elapsed, the third compressor 300c and the fourth compressor 300d, the fourth compressor 300d and the fifth compressor 300e, the fifth compressor 300e, the sixth compressor 300f, and the sixth compressor are sequentially combined. 300f and the first compressor 300a are operated [par. 105]").
Jin does not explicitly teach a range of a total capacity of the outdoor units.
In an analogous art (HVAC control) Ushijima teaches a range of a total capacity of outdoor units  ("calculates a total required capacity of all the outdoor units 4 [par. 0039]" and "the relay device 5 calculates the required total operating frequency S of the connected compressors 41 (five compressors: A, B, C, D, and E in FIG. 8) for satisfying the capacity demand [par. 0084]" and "depending on which of the eleven ranges obtained by dividing the range of the operating frequencies 0 to f11 the required total operating frequency S corresponds to, one of the controls (1) to (11) shown in FIG. 6 is performed [par. 0085];" also see [fig. 6] where a range of total operating frequency corresponds to a combination of outdoor units).
Ushijima further teaches, "the number of compressors 41 in operation and the operating frequencies are controlled based on the particular frequency range associated with the compressor 41, in which the certain compressor efficiency or more is obtained, to realize the high efficiency [par. 0049]."
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention  to have included Ushijima's teachings of a range of a total capacity of outdoor units, with Jin's teachings of combinations of outdoor units to meet a load capacity, for the benefit of more efficiently meeting a load capacity. 

With regard to claim 4, the combination above teaches the method according to claim 2, wherein the determining the plurality of combination manners of the outdoor units, according to the range of the total capacity of the outdoor units and the capacity of the outdoor units comprises: 
determining the capacity of each of the outdoor units ("the constant speed compressor R is a scroll compressor having a predetermined load capacity [par. 79]"); 
using any one or more outdoor units to obtain the plurality of combination manners ("in order to satisfy the required load capacity, when the two constant speed compressors R are combined, that is, when the first compressor 300a and the second compressor 300b are operated, the second compressor 300b and the third compressor 300c are passed after a predetermined time elapses. Run in combination. Then, when the predetermined time has elapsed, the third compressor 300c and the fourth compressor 300d, the fourth compressor 300d and the fifth compressor 300e, the fifth compressor 300e, the sixth compressor 300f, and the sixth compressor are sequentially combined. 300f and the first compressor 300a are operated [par. 105]"); and 
calculating a sum of capacities of outdoor units in each of the combination manners ("the control unit 700 combines the plurality of constant speed compressors R in accordance with the cooling and heating load during the operation of the indoor unit 100 [par. 81]"), 
determining a combination manner in which the sum of capacities of outdoor units is within the range of the total capacity of the outdoor units as a final combination manner of the outdoor units (Ushijima: "calculates a total required capacity of all the outdoor units 4 [par. 0039]" and "the relay device 5 calculates the required total operating frequency S of the connected compressors 41 (five compressors: A, B, C, D, and E in FIG. 8) for satisfying the capacity demand [par. 0084]" and "depending on which of the eleven ranges obtained by dividing the range of the operating frequencies 0 to f11 the required total operating frequency S corresponds to, one of the controls (1) to (11) shown in FIG. 6 is performed [par. 0085];" also see [fig. 6] where a range of total operating frequency corresponds to a combination of outdoor units).

With regard to claim 10, the combination above teaches claim 2. Claim 10 recites limitations having the same scope as those pertaining to claim 2; therefore, claim 10 is rejected along the same grounds as claim 2. 

With regard to claim 12, Jin teaches the device according to claim 9, wherein the combination module comprises: 
a capacity determining unit configured to determine a capacity of each of the outdoor units ("the control unit 700 combines the plurality of constant speed compressors R in accordance with the cooling and heating load during the operation of the indoor unit 100 [par. 81]" and "the constant speed compressor R is a scroll compressor having a predetermined load capacity [par. 79]" and "When the load capacity cannot be satisfied by one compressor 300, it is combined with other compressors 300 to operate, thereby satisfying the necessary load capacity [par. 104]");; 
a combination unit configured to use any one or more outdoor units to obtain the plurality of combination manners ("in order to satisfy the required load capacity, when the two constant speed compressors R are combined, that is, when the first compressor 300a and the second compressor 300b are operated, the second compressor 300b and the third compressor 300c are passed after a predetermined time elapses. Run in combination. Then, when the predetermined time has elapsed, the third compressor 300c and the fourth compressor 300d, the fourth compressor 300d and the fifth compressor 300e, the fifth compressor 300e, the sixth compressor 300f, and the sixth compressor are sequentially combined. 300f and the first compressor 300a are operated [par. 105]"); and 
a selecting unit configured to calculate a sum of capacities of outdoor units in each of the combination manners ("the control unit 700 combines the plurality of constant speed compressors R in accordance with the cooling and heating load during the operation of the indoor unit 100 [par. 81]"), and
 	to determine a combination manner in which the sum of capacities of outdoor units is within a total capacity of the outdoor units as a final combination manner of the outdoor units ("in order to satisfy the required load capacity, when the two constant speed compressors R are combined, that is, when the first compressor 300a and the second compressor 300b are operated, the second compressor 300b and the third compressor 300c are passed after a predetermined time elapses. Run in combination. Then, when the predetermined time has elapsed, the third compressor 300c and the fourth compressor 300d, the fourth compressor 300d and the fifth compressor 300e, the fifth compressor 300e, the sixth compressor 300f, and the sixth compressor are sequentially combined. 300f and the first compressor 300a are operated [par. 105]").
Jin does not explicitly teach a range of a total capacity of the outdoor units.
In an analogous art (HVAC control) Ushijima teaches a range of a total capacity of outdoor units  ("calculates a total required capacity of all the outdoor units 4 [par. 0039]" and "the relay device 5 calculates the required total operating frequency S of the connected compressors 41 (five compressors: A, B, C, D, and E in FIG. 8) for satisfying the capacity demand [par. 0084]" and "depending on which of the eleven ranges obtained by dividing the range of the operating frequencies 0 to f11 the required total operating frequency S corresponds to, one of the controls (1) to (11) shown in FIG. 6 is performed [par. 0085];" also see [fig. 6] where a range of total operating frequency corresponds to a combination of outdoor units).
Ushijima further teaches, "the number of compressors 41 in operation and the operating frequencies are controlled based on the particular frequency range associated with the compressor 41, in which the certain compressor efficiency or more is obtained, to realize the high efficiency [par. 0049]."
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention  to have included Ushijima's teachings of a range of a total capacity of outdoor units, with Jin's teachings of combinations of outdoor units to meet a load capacity, for the benefit of more efficiently meeting a load capacity. 

Allowable Subject Matter
Claims 3, 5, 6, 8, 11, 13, 14, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Petterson [U.S. Pub. 2006/0059931] teaches selecting from various combinations of mixed capacity compressors to more closely match a cooling load. 
Ostrye et al. [U.S. Pub. 2019/0163213] teaches selecting a combination of compressors based on runtime, transition counts, capacity, and status to meet a cooling load. 
Yoon et al. [U.S. Pub. 2018/0283752] teaches prioritizing the most efficient combination of outdoor units based on efficiency to meet a cooling load.
Douglas et al. [U.S. Pub. 2017/0292763] teaches prioritizing the most efficient combination of outdoor units based on efficiency to meet a cooling load.
Hwang et al. [U.S. Pat. 7,854,138] teaches turning on and off compressors for a predetermined number of different orders. The compressors are staged in each order until all the compressors are turned on. 
The prior art of record fails to teach or suggest, individually or in combination, the formula to achieve the range of total capacity as set forth in claims 3 and 11; the method in which the priority of a combination manner is determined as set forth in claims 5 and 13; the method in which supplementing outdoor units and sequencing is determined as set forth in claims 6 and 14; and the method in which a new capacity of an indoor unit is determined and a new combination manner is calculated as set forth in claims 8 and 16. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT W CHANG whose telephone number is (571)270-1214. The examiner can normally be reached (M-F) 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINCENT WEN-LIANG CHANG/
Examiner
Art Unit 2119



/MOHAMMAD ALI/               Supervisory Patent Examiner, Art Unit 2119